Citation Nr: 0407033	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  94-33 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a neck disability, 
claimed as a pinched nerve.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to August 
1972.

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).

By decision dated June 5, 2000, the Board denied the 
veteran's claim.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(the Court).  In June 2001, the Court vacated the Board's 
decision and remanded the matter to the Board for further 
proceedings, to include consideration of the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA).  
Subsequently, the Board remanded the claim in May 2002 and 
December 2003.  

The Board observes in passing that four other issues which 
were at one time on appeal were resolved by means of the 
Board's May 2002 decision.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance with remand instructions is neither 
optional nor discretionary.  The Court further held that 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  

In its December 2003 remand, the Board requested that the 
Veterans Benefits Administration (VBA) readjudicate the issue 
on appeal given that additional medical evidence had been 
submitted directly to the Board without a waiver of RO 
consideration.  The Board also requested that VBA ask the 
veteran to respond in writing as to whether he wished to 
waive the remainder of the one-year period for responding to 
the July 2003 VCAA notice.  A review of the record reveals 
that VBA correctly noted that the remand instruction 
requesting written waiver of the one-year period from the 
veteran for responding to VCAA letter was no longer 
applicable due to the enactment of recent legislation, the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 107, 
117 Stat. 2651, ___ (Dec. 16, 2003).  However, VBA failed to 
review the additional evidence and readjudicate the claim.  

Accordingly, this case is REMANDED to VBA for the following:

VBA should readjudicate the issue on 
appeal, to include consideration of all 
recently submitted evidence.  If the 
outcome is unfavorable to the veteran, 
the case should be returned to the Board 
for further appellate review after all 
appropriate due process considerations 
have been satisfied.  

The purpose of this REMAND is to ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  


	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




